
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7


AMENDED AND RESTATED
REINSURANCE AND POOLING AGREEMENT


        WHEREAS, Zenith Insurance Company ("Zenith") owns 100% of the
outstanding common stock of ZNAT Insurance Company ("ZNAT"), and Zenith Star
Insurance Company ("Zenith Star"), and;

        WHEREAS, Zenith, ZNAT and Zenith Star are affiliated under common
ownership and desire to enter into a reinsurance pooling arrangement for the
sharing of premiums, losses and expenses in order to obtain more economical
operations and uniform underwriting results;

        NOW, THEREFORE, Zenith, ZNAT and Zenith Star agree as follows:

I.    Definitions.

        As used in this Agreement, the terms "underwriting operations",
"underwriting liabilities", "underwriting expenses", "underwriting income" and
"underwriting loss" include respectively all of the operations, liabilities,
expenses, income and losses directly related to the writing of insurance
contracts or bonds, whether or not expired or canceled prior to the effective
date of this Agreement, or outstanding and in force upon the effective date of
this Agreement, or at any time thereafter, but shall not be considered as
including any of the following related thereto:

1.Inter-company balances;

2.Real estate expenses;

3.Investment expenses; or

4.Directors' fees and similar expenses of a strictly corporate nature.

II.    Reinsurance of Underwriting Liabilities Ceded and Assumed.

        ZNAT and Zenith Star hereby cede to Zenith, and Zenith accepts, assumes
and reinsures, 100% of ZNAT and Zenith Star's net retained underwriting
liabilities which are outstanding when this Agreement takes effect or which
arise out of underwriting operations conducted during the duration of this
Agreement.

        Zenith cedes to ZNAT and Zenith Star, and ZNAT and Zenith Star accept,
assume and reinsure their proportionate shares, as set forth in Article V
hereof, of (a) all of the underwriting liabilities ceded to Zenith under the
preceding paragraph, and (b) Zenith's own net retained underwriting liabilities
which are outstanding when this Agreement takes effect or which arise out of
underwriting operations conducted during the term of this Agreement. The parties
agree that no participant shall assume business under this Agreement that it is
not authorized to write on a direct basis.

III.    General Sharing of Premiums, Losses and Expenses.

        Zenith, ZNAT and Zenith Star will share, to the extent of their
proportionate share, (a) all premiums written by Zenith, ZNAT and Zenith Star
during the term of this Agreement, (b) all amounts paid or incurred during such
period for losses, loss adjustment expenses, and other underwriting expenses
arising out of their respective underwriting operations, (c) all claims and
settlements involving business covered by this Agreement, (d) all dividends to
policyholders, and (e) all resulting net underwriting income or loss for such
period.

        Notwithstanding any provision of this Agreement, policyholder dividends
declared and paid by any party hereto by reason of participating provisions in
policies of California workers' compensation insurance, shall reflect the direct
experience of that party with respect to such insurance, and any other factors
deemed relevant by its Board; subject, however, to the provisions of California
Insurance Code and any other applicable legal requirements. The aggregate
expense of all such dividends declared and

--------------------------------------------------------------------------------




paid shall be allocated among the parties hereto according to their respective
percentages, as shown in Article V hereof; provided, however, that no such
allocation shall be made with respect to dividends on workers' compensation
policies that become payable prior to the effective date of this Agreement.

IV.    Settlement of Accounts.

        Zenith, ZNAT and Zenith Star shall prepare, on a quarterly basis, a
report listing all transactions during the preceding calendar quarter, including
dividends paid to policyholders, and a report of the proportionate share of
other underwriting expenses and unallocated loss adjustment expenses relating to
pooled transactions of the preceding calendar quarter. Reasonable approximations
may be substituted in applying expense factors for interim accounting, but there
shall be an annual adjustment to the exact amounts. On a quarterly basis,
Zenith, ZNAT and Zenith Star shall settle accounts between them by payment of
such amounts as may be owing, within forty-five (45) days of the end of the
quarter.

        If ZNAT or Zenith Star's premium credit for a quarter exceeds its
proportionate share of the amounts paid during such period for the items set
forth in Paragraph III(b), (c) and (d) arising out of the pooled underwriting
operations, then Zenith shall pay ZNAT or Zenith Star an amount equal to the
excess; if ZNAT or Zenith Star's premium credit for a quarter is less than its
proportionate share of such amounts paid during such period, then ZNAT or Zenith
Star shall pay Zenith an amount equal to the deficiency.

        On a quarterly basis, a report shall be prepared for Zenith, ZNAT and
Zenith Star of all accruals required to adjust cash transactions to the
accounting basis required for accounting in accordance with generally accepted
practices for preparation of the NAIC annual statement form, and to adjust the
expense allowance, the policyholders' dividend liability and other items
necessary to report under generally accepted accounting principles.

V.    Proportionate Shares.

        The results of underwriting operations will be apportioned cumulatively,
without restatement of prior periods. The proportionate shares of the Companies
are as follows:

Zenith Insurance Company   97.5 % ZNAT Insurance Company   2.0 % Zenith Star
Insurance Company   0.5 %

        The proportionate shares of Zenith, ZNAT and Zenith Star may be changed
from time to time by mutual consent as of the close of any calendar year
quarter. Such changes shall be set forth in an endorsement to this Agreement.

VI.    Attachment of Liability.

        The liability of Zenith, ZNAT and Zenith Star under this Agreement is
joint and several, and shall attach simultaneously with the liability of the
respective ceding company.

VII.    Records.

        Zenith, ZNAT and Zenith Star shall have the right, at all reasonable
times, to inspect the records of each other with respect to the business
reinsured under this Agreement and with respect to claims, losses or legal
proceedings which involve or are likely to involve Zenith, ZNAT or Zenith Star.

2

--------------------------------------------------------------------------------




VIII.    Unauthorized Reinsurance.

        If reinsurance provided under this Agreement is disallowed to any party
for financial statement purposes by the insurance regulatory authority of any
state, due to the laws or regulations of such state relating to reinsurance
effective with unauthorized companies, then the unauthorized company shall
secure the reinsurance ceded to the extent it has been disallowed by one of the
following methods:

(1)By allowing the ceding insurer to withhold funds, under its exclusive
control, in an amount equal to the liabilities carried by the ceding insurer;

(2)By placing the funds in trust under a trust agreement satisfactory to the
respective regulatory authorities; or

(3)By a clean, irrevocable, and unconditional letter of credit issued by a
qualified United States financial institution and in the possession of the
ceding insurer.

        Any costs associated with the aforementioned provision of security shall
be shared by the parties hereto according to their respective percentages, as
shown in Article V hereof.

IX.    Statutory Insolvency Provisions.

        In the event of the insolvency or the appointment of a liquidator,
receiver or other statutory successor of any Company ceding reinsurance
hereunder, any amount due the other Company as a ceding party shall be payable
by the accepting party, immediately upon demand, on the basis of the liability
of the ceding party under the contract or contracts reinsured without diminution
because of the insolvency of the ceding party or because such liquidator,
receiver or other statutory successor has failed to pay all or a portion of any
claims. Payments by the accepting party shall be made directly to the ceding
party or to the liquidator, receiver or statutory successor, except (a) where
the contract specifically provides another payee of such reinsurance in the
event of the insolvency of the ceding party, and (b) where the accepting party
with the consent of the direct insured or insureds has assumed such policy
obligations of the ceding party as direct obligations of the accepting party to
payees under such policies in substitution for the obligations of the ceding
party to such payees.

        The liquidator or receiver or statutory successor of the ceding party
shall give written notice to the accepting party of the pendency of any claim
against the insolvent ceding party on the contract or contracts reinsured within
a reasonable time after such claim is filed in the insolvency proceeding. During
the pendency of such claim, the accepting party may investigate the claim and
interpose, at its own expense, in the proceeding where the claim is to be
adjudicated any defense or defenses which it may deem available to the ceding
party or its liquidator or receiver or statutory successor. The expenses thus
incurred by the accepting party shall be chargeable subject to court approval
against the insolvent ceding party as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the ceding
party solely as a result of the defense undertaken by the accepting party.

X.    Arbitration.

        In the event of a dispute between the parties with respect to the
interpretation of this Agreement of the performance of the respective
obligations of any party, which dispute cannot be resolved in the normal course
of business, the parties shall submit such dispute to a panel of arbitrators
selected by the American Arbitration Association, which panel shall meet in the
City of Los Angeles and be governed by the Rules of the American Arbitration
Association and whose decision shall be absolutely binding.

3

--------------------------------------------------------------------------------




XI.    Effective Date.

        This Agreement shall become effective 12:01 a.m. Pacific Standard Time
on the 1st day of April, 2005, and replaces the Reinsurance and Pooling
Agreements dated January 1, 1986, April 1, 1989, and October 1, 1993, between
the parties. This Agreement also replaces the Quota Share Contract of
Reinsurance dated December 31, 1985.

XII.    Term.

        This Agreement shall remain in effect until terminated in accordance
with the provisions of Article XIII below. Within ninety (90) days after the
effective date of termination, there shall be a final accounting and settlement
of all amounts due between the parties to this Agreement.

XIII.    Termination.

        This Agreement may only be terminated upon twelve (12) months' notice in
writing by any party to the other of its intention to terminate its
participation herein.

        If this Agreement is terminated, all rights and obligations of the
parties with respect to the underwriting operations conducted prior to the
termination shall be governed by the terms of this Agreement.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each of the undersigned parties has caused this
Agreement to be executed on its behalf on this 21st day of March, 2005.

    ZENITH INSURANCE COMPANY
/s/ JOHN J. TICKNER

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/ JACK D. MILLER

--------------------------------------------------------------------------------

JACK D. MILLER
President
 
 
ZNAT INSURANCE COMPANY
/s/ JOHN J. TICKNER

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/ JACK D. MILLER

--------------------------------------------------------------------------------

JACK D. MILLER
President
 
 
ZENITH STAR INSURANCE COMPANY
/s/ JOHN J. TICKNER

--------------------------------------------------------------------------------

Witness
 
By:
 
/s/ JACK D. MILLER

--------------------------------------------------------------------------------

JACK D. MILLER
President

5

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED REINSURANCE AND POOLING AGREEMENT
